EXHIBIT A
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ROLANDO PADILLA                               §
                                              §
         Plaintiff,                           §
                                              §
v.                                            §             CIVIL ACTION NO. 4:20-cv-3595
                                              §
JEREMY DYE AND                                §
BIG G EXPRESS, INC.                           §
                                              §
         Defendants.                          §


              EXHIBIT A: INDEX OF DOCUMENTS BEING FILED WITH
                           THE NOTICE OF REMOVAL


     Exhibit               Document Title

     A                     Index of Documents

     B                     Docket Sheet

     C                     Plaintiff’s Original Petition,

     D                     Plaintiff’s Service of Process on Defendant Jeremy Dye

     E                     Plaintiff’s Service of Process on Defendant Big G Express, Inc.

     F                     List of Counsel of Record
